DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Reference characters 370, 372, 374, and 380 (mentioned in paragraph [0053]) as well as reference character 560 (in paragraph [0055]) are not found in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0055], lines 15 – 17, the phrase “the first latch bore 561 (FIG. 17) of the valve side arm 540A to a position wherein the latch pin 554 also locates partially within second latch bore 562 of the cam side arm 540B” should read –the first latch bore 561 (FIG. 17) of the cam side arm 540[[A]]B to a position wherein the latch pin 554 also locates partially within second latch bore 562 of the valve side arm 540[[B]]A–.
In paragraph [0058], line 11, the phrase “the latch 554” should read –the latch pin 554–.
In paragraph [0058], line 12, use of the term “Loctite”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In paragraph [0061], lines 10 – 11, the phrase “similar to the latch piston to reduce the critical shifts when the latch is partially engaged” should read –similar to the taper 620 of the latch piston 558 to reduce the critical shifts when the latch pin 654 is partially engaged–.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 6, 7, 9, 11, 13, 16 – 19, and 21 are objected to because of the following informalities:
In Reference to Claim 1
In line 7, the phrase “wherein the first rocker arm assembly collectively comprises” should read – comprising
In lines 11 – 13, the phrase “a latch pin assembly that is received by the valve and cam side rocker arm bores and that selectively couples the valve side rocker arm and the cam side rocker arm” should read –a latch pin assembly side rocker arm bore and the cam side rocker arm bore, the latch pin assembly selectively coupling the valve side rocker arm to the cam side rocker arm–.
In lines 13 – 14, the phrase “in the first mode and decouples the valve side rocker arm and the cam side rocker arm” should read –in the first mode, and decoupling the valve side rocker arm from the cam side rocker arm–.
In line 18, the phrase “the cam side bore” should read –the cam side rocker arm bore–.

In Reference to Claim 2
In lines 1 – 2, the phrase “the cam and valve side rocker arm bores” should read –the cam side rocker arm bore and the valve side rocker arm bore[[s]]–.
In Reference to Claim 4
In lines 1 – 2, the phrase “flowable adhesive” should read –liquid adhesive–.
In Reference to Claim 6
In lines 2 – 3, the phrase “the valve side arm when the cam side arm is in relative motion to the valve side arm” should read –the valve side rocker arm when the cam side rocker arm is in relative to the valve side rocker arm–.
In Reference to Claim 7
In line 1, the phrase “the cam side arm defines” should read –the cam side rocker arm further defines–.
In Reference to Claim 9
In line 2, the phrase “the valve side arm” should read –the valve side rocker arm–.
In line 3, the phrase “the valve side arm” should read –the valve side rocker arm–.
In Reference to Claim 11
In line 1, the phrase “the piston” should read –the latch piston–.
In line 2, the phrase “extension portion that is configured to offset the piston” should read –extension portion latch piston–.
In line 3, the phrase “the valve side bore” should read –the valve side rocker arm bore–.
In Reference to Claim 13
In lines 1 – 2, the phrase “the cam and valve side rocker arm bores” should read –the cam side rocker arm bore and the valve side rocker arm bore[[s]]–.
In Reference to Claim 16
In line 7, the phrase “wherein the first rocker arm assembly collectively comprises” should read – comprising
In lines 11 – 13, the phrase “a latch pin assembly that is received by the valve and cam side rocker arm bores and that selectively couples the valve side rocker arm and the cam side rocker arm” should read –a latch pin assembly side rocker arm bore and the cam side rocker arm bore, the latch pin assembly selectively coupling the valve side rocker arm to the cam side rocker arm–.
In lines 13 – 14, the phrase “in the first mode and decouples the valve side rocker arm and the cam side rocker arm” should read –in the first mode, and decoupling the valve side rocker arm from the cam side rocker arm–.
In lines 21 – 22, the phrase “the valve side arm when the cam side arm is in relative motion to the valve side arm” should read –the valve side rocker arm when the cam side rocker arm is in relative to the valve side rocker arm–.
In Reference to Claim 17
In line 1, the phrase “the cam side arm defines” should read –the cam side rocker arm further defines–.
In Reference to Claim 18
In line 3, the phrase “the valve side arm” should read –the valve side rocker arm–.
In line 4, the phrase “the valve side arm” should read –the valve side rocker arm–.
In Reference to Claim 19
In line 1, this claim depends from claim 6, however, it appears applicant’s intention is for this claim to depend from claim 16 and the Office shall treat it as such.
In line 1, the phrase “the piston” should read –the latch piston–.
In line 2, the phrase “extension portion that is configured to offset the piston” should read –extension portion latch piston–.
In line 3, the phrase “the valve side bore” should read –the valve side rocker arm bore–.

In Reference to Claim 21
In lines 1 – 2, the phrase “the cam and valve side rocker arm bores” should read –the cam side rocker arm bore and the valve side rocker arm bore[[s]]–.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “biasing member” in claims 1 and 16.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 1
This claim recites the limitation “the first cam lobe” which lacks sufficient antecedent basis in the claim.
Also, this claim requires “a plug that selectively translates in the cam side [rocker arm] bore…during operation in the second mode”.  It is unclear, however, how said plug is to translate during the second mode of operation.  The disclosed invention (see paragraph [0058]) teaches adjusting the plug depth and using a liquid adhesive to fix the plug in place during installation of the rocker arm assembly.
In Reference to Claim 10
This claim requires that the first and second tapers be “about 8 degrees” which is indefinite as the metes and bounds of the claimed range is unclear.
Moreover, based on applicant’s disclosure (at paragraph [0061]), it appears that applicant’s intention was for the first and second tapers to be between 0.5 and 1 degree, or approximately 0.8 degrees.  The Office shall interpret the claimed range to be 0.5° – 1°.
In Reference to Claim 16
This claim recites the limitation “the first cam lobe” which lacks sufficient antecedent basis in the claim.

All other claims not mentioned are rejected by virtue of their dependency from claim 1 or 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0009610 to Ahmed et al. (Ahmed).

Ahmed teaches (see Ahmed and Figs. 6, 7, and 9 as annotated by the Examiner below):
In Reference to Claim 16
A type III rocker arm assembly comprising:
A rocker shaft (Fig. 6 – reference characters 14, 16);
A first rocker arm assembly (12) that receives the rocker shaft and is configured to rotate around the rocker shaft in the first mode based on engagement with a first cam lobe of the cam shaft (Ahmed paragraph [0041]), the first rocker arm assembly comprising:
A valve side rocker arm (24) defining a valve side rocker arm bore (41, 53);
A cam side rocker arm (22) defining a cam side rocker arm bore (43, 55); and
A latch pin assembly received by the valve side rocker arm bore and the cam side rocker arm bore, the latch pin assembly selectively coupling the valve side rocker arm to the cam side rocker arm so as to move concurrently in the first mode, and decoupling the valve side rocker arm from the cam side rocker arm in the second mode (paragraphs [0043] – [0044]), the latch pin assembly comprising:
A latch pin (56) received by the cam side rocker arm bore;
A latch piston (52) received by the valve side rocker arm bore; and
A biasing member (58) that biases the latch pin into the valve side rocker arm bore, wherein the latch piston defines a taper (Fig. 9 – reference character T) configured to urge the latch piston toward the valve side rocker arm when the cam side rocker arm is in motion relative to the valve side rocker arm (as seen from Fig. 7).
In Reference to Claim 17
In addition to all the limitations of claim 16 discussed above, wherein the cam side rocker arm further defines a chamfer (Fig. 6 – reference character 44) at an engagement end with the taper of the latch piston (as seen from Fig. 7).
In Reference to Claim 20
In addition to all the limitations of claim 16 discussed above, wherein the latch pin (Fig. 9 – reference character 56’) comprises a stepped diameter having a first diameter portion that is greater than a second diameter portion (57).
In Reference to Claim 21
In addition to all the limitations of claim 16 discussed above, wherein the cam side rocker arm bore and the valve side rocker arm bore are machined concurrently in an assembled position (as seen from Fig. 6 and Ahmed paragraph [0051]*).
* – It is to be noted that while Ahmed is silent as to the concurrence of the machining of the cam side rocker arm bore and the valve side rocker arm bore is an assembled position, such a requirement is a product-by-process claim anticipated by the structure of the prior art rocker arm assembly.
In Reference to Claim 22
In addition to all the limitations of claim 16 discussed above, wherein the second mode comprises a cylinder deactivation mode (Ahmed paragraph [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of US Patent Application Publication No. 2019/0316494 to Mariuz et al. (Mariuz).

Reference to Claim 1
Ahmed teaches:
A type III rocker arm assembly comprising:
A rocker shaft (Fig. 6 – reference characters 14, 16);
A first rocker arm assembly (12) that receives the rocker shaft and is configured to rotate around the rocker shaft in the first mode based on engagement with a first cam lobe of the cam shaft (Ahmed paragraph [0041]), the first rocker arm assembly comprising:
A valve side rocker arm (24) defining a valve side rocker arm bore (41, 53);
A cam side rocker arm (22) defining a cam side rocker arm bore (43, 55); and
A latch pin assembly received by the valve side rocker arm bore and the cam side rocker arm bore, the latch pin assembly selectively coupling the valve side rocker arm to the cam side rocker arm so as to move concurrently in the first mode, and decoupling the valve side rocker arm from the cam side rocker arm in the second mode (paragraphs [0043] – [0044]), the latch pin assembly comprising:
A latch pin (56) received by the cam side rocker arm bore;
A latch piston (52) received by the valve side rocker arm bore; and
A biasing member (58) that biases the latch pin into the valve side rocker arm bore.
Ahmed does not teach the following which is taught by Mariuz (see Mariuz and Fig. 5 below):
A plug (Fig. 5 – reference character 48) that is adjusted in the cam side rocker arm bore so as to set a retracted position of the latch pin and a latch depth during operation in the second mode (Mariuz paragraph [0022]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Mariuz to incorporate a plug in the cam side rocker arm bore so as to set a retracted position of the latch pin within the switchable rocker arm assembly of Ahmed since it would limit travel of the lock pin in a first axial direction (i.e. away from the valve side rocker arm bore) and serve as a surface upon which the return spring acts in order to bias the lock pin in a second axial direction (i.e. towards the valve side rocker arm bore) as taught by Mariuz (paragraph [0022]).

In Reference to Claim 2
Ahmed teaches:
In addition to all the limitations of claim 1 discussed above, wherein the cam side rocker arm bore and the valve side rocker arm bore are of equivalent diameter (as seen from Fig. 6).
In Reference to Claim 3
Ahmed does not teach the following which is taught by Mariuz:
In addition to all the limitations of claim 2 discussed above, wherein the plug is threaded into the cam side rocker arm bore (Mariuz paragraph [0022]*).
* – It is to be noted that while Mariuz does not explicitly mention a threaded connection, Mariuz does teach the plug may be retained within the lock pin bore counterbore by various additional or alternative means such as interference fit, adhesive, welding, staking, and the like.  A threaded connection is well known in the art as a further means by which a coupling of said components may be achieved.

In Reference to Claim 4
Ahmed does not teach the following which is taught by Mariuz:
In addition to all the limitations of claim 3 discussed above, wherein a liquid adhesive is disposed between the plug and the cam side rocker arm bore (Mariuz paragraph [0022]).
In Reference to Claim 5
Ahmed teaches:
In addition to all the limitations of claim 2 discussed above, wherein the valve side rocker arm bore and the cam side rocker arm bore are machined in an assembled position (as seen from Fig. 6 and Ahmed paragraph [0051]*).
* – It is to be noted that while Ahmed is silent as to the machining of the cam side rocker arm bore and the valve side rocker arm bore is an assembled position, such a requirement is a product-by-process claim anticipated by the structure of the prior art rocker arm assembly.

In Reference to Claim 6
Ahmed teaches:
In addition to all the limitations of claim 1 discussed above, wherein the latch piston defines a taper (Fig. 9 – reference character T) configured to urge the latch piston toward the valve side rocker arm when the cam side rocker arm is in motion relative to the valve side rocker arm (as seen from Fig. 7).
In Reference to Claim 7
Ahmed teaches:
In addition to all the limitations of claim 6 discussed above, wherein the cam side rocker arm further defines a chamfer (Fig. 6 – reference character 44) at an engagement end with the taper of the latch piston (as seen from Fig. 7).
In Reference to Claim 8
Ahmed teaches:
In addition to all the limitations of claim 1 discussed above, wherein the latch pin defines a latch pin taper (Fig. 9 – reference character 57) along an outer diameter of the latch pin (Ahmed paragraph [0049]).

In Reference to Claim 12
Ahmed teaches:
In addition to all the limitations of claim 1 discussed above, wherein the latch pin (Fig. 9 – reference character 56’) comprises a stepped diameter having a first diameter portion that is greater than a second diameter portion (57).
In Reference to Claim 13
Ahmed teaches:
In addition to all the limitations of claim 1 discussed above, wherein the cam side rocker arm bore and the valve side rocker arm bore are machined concurrently in an assembled position (as seen from Fig. 6 and Ahmed paragraph [0051]*).
* – It is to be noted that while Ahmed is silent as to the concurrence of the machining of the cam side rocker arm bore and the valve side rocker arm bore is an assembled position, such a requirement is a product-by-process claim anticipated by the structure of the prior art rocker arm assembly.

In Reference to Claim 14
Ahmed teaches:
In addition to all the limitations of claim 1 discussed above, wherein the second mode comprises a cylinder deactivation mode (Ahmed paragraph [0044]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Mariuz as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0182528 to Jeon et al. (Jeon).
In Reference to Claim 11
Neither Ahmed nor Mariuz teach the following which is taught by Jeon (see Jeon and Fig. 6J below):
In addition to all the limitations of claim 1 discussed above, wherein the latch piston (Fig. 6J – reference character 83) comprises an extension portion (83b) configured to offset the latch piston away from an end surface (85) of the valve side rocker arm bore.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Jeon to incorporate an extension portion on the latch piston so as to offset the latch piston from an end surface of the valve side rocker arm bore within the switchable rocker arm assembly of Ahmed, as modified by Mariuz, since it would enable hydraulic pressure to push the lock pin (i.e. the latch piston) thereby maintaining the forward movement state of the lock pin as taught by Jeon (paragraph [0071]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Mariuz as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0251266 to Emmons et al. (Emmons).
In Reference to Claim 15
Neither Ahmed nor Mariuz teach the following which is taught by Emmons (see Emmons and Fig. 1 below):
In addition to all the limitations of claim 1 discussed above, wherein the first rocker arm assembly is an exhaust rocker arm assembly (Fig. 1 – reference character 200) and wherein the rocker arm assembly further comprises a second rocker arm assembly (100) configured for selective engine braking (Emmons paragraph [0059]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Emmons to configure the first rocker arm assembly as an exhaust rocker arm assembly and further include a second rocker arm assembly configured for selective engine braking within the switchable rocker arm assembly of Ahmed, as modified by Mariuz, since engine braking via an exhaust valve would help slow the vehicle down so as to provide the operator with increased control over the vehicle and substantially reduce wear on the service brakes of the vehicle as taught by Emmons (paragraph [0004]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Jeon.
In Reference to Claim 19
Ahmed does not teach the following which is taught by Jeon:
In addition to all the limitations of claim 16 discussed above, wherein the latch piston (Fig. 6J – reference character 83) comprises an extension portion (83b) configured to offset the latch piston away from an end surface (85) of the valve side rocker arm bore.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Jeon to incorporate an extension portion on the latch piston so as to offset the latch piston from an end surface of the valve side rocker arm bore within the switchable rocker arm assembly of Ahmed since it would enable hydraulic pressure to push the lock pin (i.e. the latch piston) thereby maintaining the forward movement state of the lock pin as taught by Jeon (paragraph [0071]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Emmons.
In Reference to Claim 23
Ahmed does not teach the following which is taught by Emmons:
In addition to all the limitations of claim 16 discussed above, wherein the first rocker arm assembly is an exhaust rocker arm assembly (Fig. 1 – reference character 200) and wherein the rocker arm assembly further comprises a second rocker arm assembly (100) configured for selective engine braking (Emmons paragraph [0059]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Emmons to configure the first rocker arm assembly as an exhaust rocker arm assembly and further include a second rocker arm assembly configured for selective engine braking within the switchable rocker arm assembly of Ahmed since engine braking via an exhaust valve would help slow the vehicle down so as to provide the operator with increased control over the vehicle and substantially reduce wear on the service brakes of the vehicle as taught by Emmons (paragraph [0004]).


Allowable Subject Matter
Claims 9, 10, and 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In the rocker arm assembly of claims 9 and 18, the inclusion of:
“wherein the latch pin taper comprises a first taper that tapers toward the valve side rocker arm and a second taper that tapers away from the valve side rocker arm” was not found.
The prior art of Ahmed teaches a latch pin including one taper.  The prior art, however, does not fairly teach or suggest a latch pin with opposing tapers as described above.


    PNG
    media_image1.png
    371
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    501
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    394
    426
    media_image3.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image4.png
    518
    514
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    405
    440
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    465
    469
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McConville (US 2017/0356314); Shewell (US 2017/0284313); Haefner (US 2017/0198610); Edelmayer et al. (US 2008/0271693); Falkowski et al. (US 2006/0236969); Best (US 2005/0188930); and Haviland (US 3,332,405) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746